Citation Nr: 0631349	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  01-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for hepatitis B and C.

3.  Entitlement to service connection for dysthymia.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for asbestos poisoning.

6.  Entitlement to service connection for a left ear cyst.

7.  Entitlement to service connection for pes planus.  

8.  Entitlement to service connection for chloracne.

9.  Entitlement to service connection for athlete's foot.

10.  Entitlement to service connection for a stomach 
disorder.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nicotine dependence of service origin. 

12.  Entitlement to initial (compensable) ratings for an 
appendectomy scar, a fracture of the right second toe, and 
hemorrhoids.

13.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 on the basis of multiple nonservice-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claim of 
entitlement to service connection for dysthymia, and further 
rating action of the RO in August 2000, denying the veteran's 
claims for service connection for a bilateral eye disorder, 
hepatitis B and C, and smoking.  By a subsequent rating 
decision in April 2006, the RO found the veteran entitled to 
service connection for a right eye disorder, thereby removing 
such matter from the Board's jurisdiction. 

Various other issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate such claims.

2.  There is a showing of current disability of the left eye 
involving amblyopia and early cataracts; amblyopia is not 
recognized as a disease or disability for VA compensation 
purposes and there is no medical evidence of a nexus between 
cataracts, first shown many years post-service, and any 
incident of or finding recorded during service. 

3.  There is also a showing of current disablement of the 
veteran as a result of his dysthymia and hepatitis B and C.  

4.  Competent evidence of a nexus between existing left eye 
disability, dysthymia, and hepatitis B and C of the veteran 
and his period of active duty is lacking.  

5.  Service connection for nicotine dependence or disability 
due to the in-service use of tobacco products is precluded by 
the applicable statute and VA regulation.  


CONCLUSIONS OF LAW

1.  Amblyopia is not a disability within the meaning of 
existing legal authority providing for the payment of VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2006).  

2.  An acquired left eye disorder, to include cataracts was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).

3.  Dysthymia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

4.  Hepatitis B or C was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

5.  Service connection nicotine dependence or disability due 
to in-service tobacco use is not warranted.  38 U.S.C.A. 
§ 1103 (2002); 38 C.F.R. § 3.300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO through its April 2001 and September 
2003 correspondence to him, and notice as to disability 
ratings or effective dates were service connection to be 
awarded, per Dingess/Hartman, was furnished to him by the 
RO's letter of March 2006.  In view of the foregoing, and 
inasmuch as neither the appellant-veteran, nor his 
representative, challenges the timing or sufficiency of any 
notice provided, see Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005) (due process concerns with respect to VCAA notice 
must be pled with specificity), rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006), there is no known impediment to 
the Board's entry of a final decision on the merits of the 
matter presented for review.  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran has 
previously identified L.R.G., as a private physician who had 
treated him for multiple disorders, and in response to the 
veteran's request for assistance in obtaining that 
physician's treatment records, the RO contacted L.R.G. and 
two pages of records were returned to the RO for review.  It, 
too, is noted that all available service medical records of 
the veteran have been obtained for review.  As well, one or 
more VA medical examinations have been afforded the veteran 
with respect to his service-connected left eye disorder, with 
such examination(s) having been comprehensive in scope and 
productive of detailed clinical and diagnostic findings.  No 
VA medical examination is in order, pursuant to 38 C.F.R. 
§ 3.159(c), as to the veteran's claims for service connection 
for dysthymia or hepatitis, given that service medical 
records are wholly negative for indicia of such disorders, 
neither is shown to have been present for many years 
following the veteran's discharge from service, and competent 
evidence fails to link either entity to service.  See 
38 C.F.R. § 3.159(c)(4).  As such, it is found VA has 
satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection for a Left Eye 
Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are entirely negative for complaints 
or findings involving a left eye disorder.  When seen on an 
outpatient basis by VA in April 2000, more than 25 years 
after service, the veteran complained of decreased visual 
acuity of the left eye; no pertinent diagnosis was recorded 
at that time.  On a VA medical examination in January 2006, 
uncorrected visual acuity was 20/60 for near and far, 
correctable to 20/20 for each.  Findings on examination 
yielded diagnoses of amblyopia and early cataracts of the 
left eye. 

Contrary to the veteran's assertion that he developed a left 
eye disorder in service, the record identifies no left eye 
disorder in service or for many, many years following his 
discharge from active duty.  While current disablement of the 
left eye was indicated on the VA medical evaluation in early 
2006, one of the entities shown to be present was amblyopia, 
which is a refractive error.  See 38 C.F.R. § 3.303(c).  A 
refractive error is not a disease or injury within the 
meaning of applicable legislation for which VA compensation 
is payable.  Id.  While a cataract is a disability for VA 
compensation purposes, it is noted that competent evidence of 
a nexus between any such disability and the veteran's period 
of military service is absent.  That is, no medical 
professional links either explicitly or implicitly the 
veteran's left eye cataracts to his period of active duty or 
any event thereof.  The veteran's own personal opinions as to 
existence of a link between any currently claimed disability 
and service are not competent evidence, since the veteran, as 
a lay person untrained in the field of medical diagnostics 
and etiologies, is incompetent to offer an opinion that 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Inasmuch as a preponderance of the evidence is 
against entitlement to the benefit sought, the appeal for 
service connection for a left eye disorder must be denied.  
Hickson, supra.  

Merits of the Claims for Service Connection for Dysthymia and 
Hepatitis 

The veteran's original claims for service connection for a 
mental disorder and for  liver disease manifested by elevated 
liver function testing were denied by the RO in March 1998, 
following which a notice of disagreement was timely 
submitted.  A liberal reading of that notice of disagreement 
indicates that, by his March 1998 notice of disagreement, the 
veteran was disagreeing with each and every action 
effectuated by the RO, while only specifically setting forth 
his strong disagreement as to certain specified matters.  No 
statement of the case was thereafter furnished to the veteran 
as to the denial actions with respect to his original claims 
for service connection for dysthymia or hepatitis, and, as 
such, those claims have remained pending to this date.  
Accordingly, the undersigned herein addresses those matters 
as original claims.  

Service medical records of the veteran are negative for any 
complaints or findings of either dysthymia or hepatitis, to 
include types B and C.  During a VA hospitalization in March 
and April 1996, Axis I diagnoses of cyclothymia and a mood 
disorder from alcohol dependency and an Axis III diagnosis of 
a history of hepatitis B with elevated liver function test, 
were recorded.  During this hospitalization, testing for the 
hepatitis surface antigen was positive and liver function 
studies indicated elevated values for alanine and aspartate 
transaminase.  Further VA hospitalization and private medical 
treatment from a private physician followed in May 1997 for 
manic depression.  In July 1997, he was prescribed Vistaril 
for his nerves.  Three VA hospitalizations occurred in 
September 1999, during which the presence of dysthymia and 
hepatitis B and C, were noted.  When seen by VA on an 
outpatient basis in April 2000, the veteran reported having 
been positive for hepatitis C since service.  

Of record is a statement, dated in July 2002, from the 
veteran's private treating physician.  Therein, it was noted 
that the veteran was attempting to reinstate his entitlement 
to Supplemental Security Income, a Social Security 
Administration program, based on his inability to work or buy 
medications.  Reference was also made to the veteran's need 
to be on anti-depressants and to return to the aforementioned 
entitlement program.  

Received in August 2002 were statements from the veteran's 
brother and a former spouse.  The veteran's brother alleged 
that the veteran had contracted hepatitis when in service in 
Southeast Asia, and his ex-spouse noted that, during her 24-
year marriage to the veteran, he had remained depressed.  
Another ex-spouse alleged in a statement received by VA in 
September 2003, that during her three year marriage to the 
veteran, she had contracted hepatitis C through contact with 
him.  She further stated that the veteran was very depressed 
and that he had advised her that his depression had 
originated during military service.  

The record as whole fails to substantiate the veteran's claim 
that his dysthymia or hepatitis B or C originated during his 
period of military service.  No complaint or finding as to 
either the veteran's claimed dysthymia or hepatitis is shown 
in service, within any applicable presumptive period 
following service per 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309, or for many years following his 
discharge from active duty.  Their presence is not documented 
until 1996 at the earliest, and it is significant that no 
medical professional either by medical finding or opinion 
furnishes a nexus between either disorder and the veteran's 
period of military service or any event thereof.  

The veteran's own assertions, and those of his brother and 
ex-spouses, as to the service origin of the disabilities in 
question are not substantiated by competent medical or other 
evidence.  As with his claim for service connection for eye 
disablement, there is no showing that the veteran or the 
other lay affiants, to include his brother and ex-wives, are 
in possession of specialized medical knowledge or training as 
to render competent their opinions relating to medical 
diagnoses or etiologies.  Lathan, Espiritu, supra.  

In all, a preponderance of the evidence is against the 
veteran's claims for service connection for dysthymia and 
hepatitis B or C.  Accordingly, service connection is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Claim to Reopen for Service Connection for Nicotine 
Dependence

The record reflects that a rating decision of March 1998 
considered and denied entitlement to service connection for a 
tobacco or nicotine dependence acquired in service.  Notice 
of such denial action was furnished to the veteran in writing 
in March 1998, and later the same month, he submitted a 
notice of disagreement as to that denial.  A statement of the 
case was then provided to the veteran in May 1998, following 
which he did not perfect his appeal within the time limits 
prescribed by law.  On the basis of the foregoing, finality 
attached to the denial entered in March 1998 as to the 
veteran's entitlement to service connection for nicotine 
dependence acquired in service.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).  

The RO has developed the veteran's claim for service 
connection for smoking or nicotine dependence as an original 
claim, without regard to any prior, final denial of that 
claim.  While RO consideration has not been afforded the 
question of whether new and material evidence has been 
presented to reopen the veteran's previously denied claim, 
the Board is obligated to address its jurisdiction of such 
matter and must therefore consider it as a preliminary matter 
to any discussion of the merits of such claim whether new and 
material evidence has been submitted to reopen the individual 
claim.  As the RO afforded a wider scope of consideration 
than is required under the circumstances along with VCAA 
notice relating thereto, there is no need to remand for 
initial RO review of the question presented as to the newness 
and materiality of the evidence submitted to reopen.  Cf. 
Kent v. Nicholson, 20 Vet. App.1 (2006).  

With respect to the veteran's claim to reopen for service 
connection for nicotine addiction, the law and not the facts 
are dispositive.  In particular, the Board notes that 
38 U.S.C.A. § 1103, prohibits service connection for a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during his period of military service.  This 
prohibition applies only to claims filed after June 9, 1998, 
and is for application in this instance.  See also 38 C.F.R. 
§ 3.300.  

Where, as in this case, the law is dispositive of the claim, 
such claim will be denied due to the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  This matter must therefore be denied as a 
matter of law.







ORDER

Service connection for a left eye disorder is denied.

Service connection for dysthymia is denied.  

Service connection for hepatitis B or C is denied.  

The veteran's claim to reopen for service connection for 
nicotine dependence is denied.


REMAND

As indicated above, the veteran in March 1998 entered a 
notice of disagreement to the RO's rating decision of March 
1998, which, in pertinent part, granted entitlement to 
service connection for an appendectomy scar, a fracture of 
the right second toe, and hemorrhoids and assigned initial 
ratings therefor, and denied entitlement to service 
connection for a back disorder, asbestos poisoning, left ear 
cyst, pes planus, chloracne, athlete's foot, and a stomach 
disorder, as well as entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324.  Notwithstanding subsequent RO 
action as to one or more of the foregoing matters, no 
statement of the case was provided to the veteran as to the 
issues listed above, in contravention of the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).  Under these 
circumstances, a Remand is required to facilitate the 
issuance of a statement of the case.  

Accordingly, this matter is REMANDED for the following 
action:

A statement of the case must be prepared 
and furnished to the veteran with respect 
to the March 1998 actions undertaken by 
the RO for assignment of initial ratings 
for an appendectomy scar, a fracture of 
the right second toe, and hemorrhoids, 
and denials of entitlement to service 
connection for a back disorder, asbestos 
poisoning, left ear cyst, pes planus, 
chloracne, athlete's foot, and a stomach 
disorder, as well as entitlement to a 10 
percent evaluation under 38 C.F.R. 
§ 3.324.  The veteran is hereby advised 
that, in the event that he wishes to 
obtain appellate review of one or more of 
the issues herein remanded, the filing of 
a substantive appeal within 60 days of 
the date of the statement of the case is 
mandatory.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


